Opinión disidente del
Juez Asociado Señor Ortiz.
Me veo obligado a disentir de la opinión del Tribunal por entender que la misma está fundamentalmente en conflicto con las normas vigentes, según recientemente expuestas y ratificadas en Pueblo v. Rivera Colón, 119 D.P.R. 315, 325 (1987). Allí resolvimos que:
*124... En primera instancia la vista preliminar en alzada debe celebrarse dentro de sesenta días a partir de la resolución del juez de distrito la cual determina que no había causa probable. Para esta primera vista el imputado será citado según el pro-cedimiento de las Reglas 24(c) y 235 vigentes. Si no se puede citar al acusado por haber éste cambiado su dirección sin in-formar al tribunal o a su abogado, y el tribunal entiende que hubo una debida diligencia para localizarlo y citarlo, entonces el término de sesenta días para la segunda o subsiguientes vistas comenzará a computarse a partir de la fecha en que el acusado sea efectivamente citado. En todos los casos el tér-mino sólo podrá ser extendido por justa causa o por demora imputable al acusado o consentida por éste. Pueblo v. Opio Opio, 104 D.P.R. 165 (1975). Queda excluida como justa causa aquella demora intencional y opresiva. (Énfasis nues-tro y escolio omitido.)
La opinión del Tribunal varía las normas al resolver que:
Sin embargo, diferimos de su intento de añadir como elemento condicionante al reclamo de todo ciudadano a un juicio rápido la existencia o ausencia, según sea el caso, del elemento de mala fe. Este elemento no participa en el balance de intereses involucrados a la hora de dilucidar el reclamo de un derecho a juicio rápido. Opinión mayoritaria, pág. 122.
No vemos razón alguna para que escasamente cuatro meses después eliminemos uno de los criterios fundamen-tales a ser considerados en estos casos. Me preocupa mucho más el hecho de que el cambio no se limita a la situación ante nos, o sea el término para celebrar la vista preliminar en alzada. La opinión del Tribunal expresamente cubre todas las situaciones en que pueda reclamarse el derecho a juicio rápido.
Contrario a lo que se resuelve en este caso, soy de la opi-nión que el elemento de mala fe es parte integrante del balance de intereses involucrados en estos casos. Su conside-ración resulta conveniente para ambas partes. La persona acusada puede excluir como justa causa el hecho de que la *125demora fue intencional y opresiva. El fiscal debe tener la oportunidad de establecer que el Estado ha actuado de buena fe y que este factor se considere, junto con los otros presentes, al decidir la controversia y al hacer el balance co-rrespondiente. Después de todo, la buena o mala fe es parte integrante y esencial del derecho constitucional, de la equi-dad y de la buena administración de la justicia.(1)
Aplicados los criterios señalados a este caso, resolvería que existe justa causa para la demora y que la misma no es onerosa ni irrazonable.

 Claro está, no estamos proponiendo que la defensa venga obligada a pro-bar en todos los casos que el Estado ha actuado de mala fe para poder establecer su reclamo.